DETAILED ACTION
	This Office action is in response to the application filed 30 September 2020.  Claims 1-19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first side of which is connected to an external circuit” (claim 1, lines 7-8); “respective first sides of which are connected to different regions of the externa circuit” (claim 2, lines 3-4); “a terminal portion provided at the first side of the lead frame unit to be connected to the external circuit, wherein a bottom surface of the terminal portion is disposed at the same height as that of a surface of the second substrate facing the first substrate” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0133672 A1 to Mock et al. (hereinafter “Mock”).
Regarding independent claim 1, Mock (Fig. 1A) discloses a power module, comprising: 
a first substrate 20 (¶ 0057) and a second substrate 22 (¶ 0057), wherein the first substrate and the second substrate are configured with space between the substrates (Fig. 1A); 
an electronic device unit 18 (¶ 0057) provided on at least one of the first and second substrates 20/22; and 
a lead frame unit 12 (¶ 0057), a second side of which is provided between the first and second substrates to electrically connect the first and second substrates (¶ 0063).
Mock fails to expressly disclose the first side of [the lead frame unit] is connected to an external circuit.  Mock does disclose that lead frames are used for the purpose of connecting small electronic components to large-scale circuitry on electrical devices and circuit boards (¶ 0004), i.e., external circuits.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the first side of the lead frame unit to an external circuit for the purpose of establishing electrical connection to external components and forming a functional device.
Regarding claim 2, Mock (Fig. 1A) discloses the power module of claim 1, wherein the lead frame unit is provided in plurality, and includes a first lead frame 12 and a second lead frame 14 (¶ 0057), respective first sides of which are connected to different regions of the external circuit (see ¶ 0004), and at least one second side of the first or second lead frames 12/14 is in contact with the first substrate 20 to electrically connect the first and second substrates (¶ 0063).
Regarding claim 3, Mock (Fig. 1A) discloses the power module of claim 2, wherein the second side of the first lead frame 12 is in contact with the first substrate 20 to electrically connect the first and second substrates (¶ 0063), and the second side of the second lead frame 14 is disposed in contact with the second substrate 22 (Fig. 1A).
Regarding claim 4, Mock (Fig. 1A) discloses the power module of claim 2, wherein each of the first and second lead frames 12/14 provides a transmission path for at least one of power and signals through the external circuit (¶ 0004).
Regarding claim 5, Mock (Figs. 1A, 1B) discloses the power module of claim 1, wherein the lead frame unit further comprises: a contact portion 28/38 (Fig. 1B; ¶¶ 0059-60), provided at the second side of the lead frame unit 12, including a contact surface 28 in contact with a surface of the first substrate 20 facing the second substrate 22 (Fig. 1B).
Regarding claim 6, Mock discloses the power module of claim 5, wherein the lead frame further comprises: an inclined portion (Fig. 5D; ¶¶ 0071-72), provided at the second side of the lead frame unit 12 and inclined toward the surface of the first substrate 20 facing the second substrate 22, wherein the inclined portion has a slope with respect to one surface of the substrate (Fig. 5D).
Regarding claim 7, Mock discloses the power module of claim 6, wherein the lead frame unit further comprises: a terminal portion provided at the first side of the lead frame unit to be connected to the external circuit, however fails to expressly disclose wherein a bottom surface of the terminal portion is disposed at the same height as that of a surface of the second substrate facing the first substrate.  Mock does disclose various shapes and configurations of the lead frame (see Figs. 3-8) and further contemplates modification in different directions (¶ 0066).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recited shape in the power module of Mock as a matter of design choice, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Mock.
Regarding claim 8, Mock discloses the power module of claim 5, wherein the contact portion is configured to deform towards the surface of the first substrate facing the second substrate (Fig. 5E-5G; ¶ 0073).
Regarding claim 11, Mock (Fig. 1B) discloses the power module of claim 1, wherein the lead frame unit 12 further comprises: a first portion (top portion of 58; ¶ 0063), provided at the second side of the lead frame unit, having a first contact surface 28/38 (¶ 0060) in contact with the surface of the first substrate 20 facing the second substrate 22 (Fig. 1B); and a second portion (bottom portion of 58; ¶ 0063), provided at the second side of the lead frame unit, having a second contact surface 42/48 (¶¶ 0061-62) in contact with the surface of the second substrate 22 facing the first substrate 20, and wherein the first portion and the second portion are brought into contact with each other to constitute a single body (Fig. 1B).
Regarding claim 12, Mock (Figs. 1A, 5D-5G) discloses the power module of claim 1, wherein the lead frame unit 12 further comprises: an inclined portion provided at the second side of the lead frame unit, and inclined towards at least one of the first and second substrates facing each other (Figs. 5D-5G; ¶ 0073).
Regarding claim 13, Mock (Figs. 1A, 5D-5G) discloses the power module of claim 12, wherein the inclined portion further comprises: a first inclined surface inclined towards the surface of the first substrate 20 facing the second substrate 22; and a second inclined surface inclined towards the surface of the second substrate facing the first substrate (Figs. 5D-5G; ¶ 0073).
Regarding claim 14, Mock (Figs. 1A, 5D-5G) discloses the power module of claim 13, wherein the first inclined surface is configured to define a first slope with respect to the surface of the first substrate 20 facing the second substrate 22, and the second inclined surface is configured to define a second slope with respect to the surface of the second substrate 22 facing the first substrate 20, wherein the first and second inclined surfaces are disposed such that the first and second slopes are different from each other (Figs. 5D-5G; ¶ 0073).
Regarding claim 15, Mock (Figs. 1A, 5D-5G) discloses the power module of claim 13, wherein the first inclined surface is configured to define a first slope with respect to the surface of the first substrate 20 facing the second substrate 22, and the second inclined surface is configured to define a second slope with respect to the surface of the second substrate 22 facing the first substrate 20, wherein the first and second inclined surfaces are disposed such that the first and second slopes are the same as each other (Figs. 5D-5G; ¶ 0073).
Regarding claim 16, Mock (Fig. 1A) discloses the power module of claim 1, wherein at least one of the first substrate and the second substrate comprises: is a dielectric layer portion 20 made of a dielectric material (¶ 0057); and a first metal layer portion 24 (¶ 0058) and a second metal layer portion 28 (¶ 0059) made of metal, and respectively bonded onto opposite sides of the dielectric layer portion 20 (Fig. 1A).
Regarding claim 17, Mock discloses the power module of claim 16, wherein at least one of the first metal layer portion and the second metal layer portion 28 is made of copper (¶ 0059).
Regarding claim 18, Mock discloses the power module of claim 1, wherein the electronic device unit further comprises: a first electronic device (within die 18) provided on the first substrate 20; and a second electronic device (within die 18) provided on the second substrate 22, wherein the lead frame unit 12 provides a transmission path for power and signals between the first and second electronic devices and the external circuit (¶¶ 0063, 0004).
Regarding claim 19, Mock (Fig. 1A) discloses the power module of claim 1, further comprising: a spacer 44 (¶ 0061) provided between the electronic device unit 18 and one of the first and second substrates 22.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mock as applied to claim 1 above, and further in view of US 2007/0145540 A1 to Mochida (hereinafter “Mochida”).
Regarding claim 9, Mock discloses the power module of claim 1, however fails to expressly disclose wherein the lead frame unit further comprises: a first portion, provided at the second side of the lead frame unit, having a first contact surface in contact with the surface of the first substrate facing the second substrate; and a second portion, provided at the second side of the lead frame unit, having a second contact surface in contact with the surface of the second substrate facing the first substrate, wherein the first portion and the second portion are spaced apart from each other by a predetermined interval defining a gap portion between the first and second portions.  
In the same field of endeavor, Mochida (Fig. 2) discloses a power module including a lead frame unit comprising a first portion 4 (¶ 0044), provided at the second side of the lead frame unit, having a first contact surface in contact with the surface of the first substrate 6 (¶ 0034) facing the second substrate 5 (¶ 0034); and a second portion 3 (¶ 0044), provided at the second side of the lead frame unit, having a second contact surface in contact with the surface of the second substrate 5 facing the first substrate 6, wherein the first portion and the second portion are spaced apart from each other by a predetermined interval defining a gap portion between the first and second portions (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Mock to include the configuration of Mochida for the purpose of providing an art-recognized alternative lead frame unit shape, as exemplified by Mochida, Fig. 2.  
Regarding claim 10, Mock and Mochida disclose the power module of claim 9, Mochida (Fig. 2) discloses further wherein at least one of the first portion 4 and the second portion 3 is configured to deform towards the surface of the first substrate 6 facing the second substrate 5 or the surface of the second substrate 5 facing the first substrate 6 (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
5 November 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813